                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF LOUISIANA
                                MONROE DIVISION


VERNON LEWIS GLOVER                                        CIVIL ACTION NO. 19-0213

                                                           SECTION P
VS.
                                                           JUDGE TERRY A. DOUGHTY

MEDICAL STAFF JACKSON PARISH                               MAG. JUDGE KAREN L. HAYES
CORRECTIONAL CENTER, ET AL.

                                         JUDGMENT

        The Report and Recommendation of the Magistrate Judge having been considered, no

objections thereto having been filed, and finding that same is supported by the law and the record

in this matter,

        IT IS ORDERED, ADJUDGED, AND DECREED that Plaintiff Vernon Lewis

Glover’s remaining claims are DISMISSED WITHOUT PREJUDICE.

        MONROE, LOUISIANA, this 30th day of September, 2019.



                                                  ______________________________________
                                                  TERRY A. DOUGHTY
                                                  UNITED STATES DISTRICT JUDGE
